Exhibit 10.1




NON-INTEREST BEARING PROMISSORY NOTE AND ASSIGNMENT OF EQUITY

US$250,000.00
                                                                                                 Boise,
Idaho

October 1, 2007




FOR VALUE RECEIVED, THE UNDERSIGNED, Global Techiques, a duly formed and
registered corporation domiciled in Cairo, Egypt and doing business as PCS
Middle East, and PCS Middle East Company, a registered Saudi Arabian corporation
(collectively, “Borrowers”), and Borrowers’  principal owner, Mohamed Yasser
Refai (“Owner”), jointly and severally promise to pay to the order of PCS
Edventures!.com, Inc., an Idaho U.S. corporation, its successors and assigns
(“Lender”), the principal sum of Two Hundred Fifty Thousand Dollars
(US$250,000.00),  together with all other sums due hereunder or under the terms
of the Assignment of Equity made by Owner for the benefit of Lender pursuant to
paragraph 2 below (the “Assignment of Equity”) (which may be collectively
referenced in this Note as the “Obligations”), in lawful money of the United
States of America.  The Obligations shall be payable at the office of Lender at
345 Bobwhite Court, Suite 200, Boise, Idaho 83706 or at such other address
either within or without the State of Idaho, as Lender hereof may from time to
time designate.  The Obligations shall be paid at the times and in the manner
set forth below.




1. Maturity:  The unpaid principal balance of this Note, if not sooner paid,
shall be due and payable in full on December 31, 2007 (the “Maturity Date”);
provided, however, that Borrowers may extend the Maturity Date under the
following circumstances:  If and only if Borrowers provide Lender, on or before
December 31, 2007, with documentation satisfactory to Lender that the Saudi
Ministry of Education and  PCS Middle East, the Saudi Arabian company (“Saudi
Company”), have entered into a binding and enforceable contract for the project
as defined by the attached letter  from the Chief of the Office of the Prime
Minister to the Minister of Education (“MOE”), then Borrowers may extend the
Maturity Date to the earlier of (i) January 31, 2008 or (ii) three (3) business
days following the MOE’s release of funding pursuant to such contract.




2. Assignment of Equity:  Upon execution and delivery of this Note by Borrowers,
 Owner shall transfer, and by executing and delivering this Note Owner does
hereby sell, transfer and convey,  to Lender beneficial ownership of twenty-five
percent (25%) of the stock or other equity interest the Saudi Company.
 Contingent upon full payment of the principal balance of this Note on or before
the Maturity Date, Owner shall be entitled to redeem this equity interest in the
Saudi Company by paying Lender US$6250.00 simultaneously with full payment of
this Note.  However, this redemption right shall terminate and be extinguished
 automatically upon default of any of the Obligations under this Note, including
(without limitation, failure to pay this Note in full on or before the Maturity
Date or any other Event of Default under paragraph 7 of this Note).







--------------------------------------------------------------------------------

3. Application of Repayments:  All payments made on this Note shall be applied
first to the reduction of the outstanding principal balance of this Note and
then the balance, if any, to the redemption of the equity interest in the Saudi
Company




4. Prepayment:  Borrower shall have the right to prepay all or any part of the
Obligations at any time.




5. Representations, Warranties and Covenants:    Borrowers and Owners jointly
and severally represent and warrant to Lender and covenant with Lender as
follows:




5.1 Owner is the record and beneficial owner and holder of all of the
authorized, issued and outstanding stock or other equity interest in the Saudi
Company, free and clear of all encumbrances.  No person or entity other than
Owner has any ownership or equity interest (including options or other rights)
in the Saudi Company. No legend or other reference to any purported encumbrance
appears upon any certificate representing the equity interest in the Saudi
Company transferred to Lender in accordance with paragraph 2 above.   All of the
outstanding equity interests in the Saudi Company have been duly authorized and
validly issued and are fully paid and nonassessable.




5.2 Each of the Borrowers is duly organized, validly existing and in good
standing under the laws of its domicile, with full corporate power and authority
to conduct its business as it is now being conducted, to own or use the
properties and assets that it purports to own or use, and to perform all
obligations under its contracts.  In particular, but without limitation, the
Saudi Company  is duly organized, validly existing and in good standing under
the laws of Saudi Arabia.  Each of the Borrowers is duly qualified to do
business as a foreign corporation and in good standing under the laws of each
jurisdiction in which either the ownership or use of the properties owned or
used by it, or the nature of the activities conducted by it, requires such
qualification.  Seller owns one hundred percent (100%) of the issued and
outstanding shares of Company Stock.  No person or entity other than Seller has
any ownership or equity interest (including options or other rights) in the
Company.




5.3 The execution and delivery of this Note, the consummation of the
transactions contemplated hereby (including, without limitation, Owner’s
transfer to Lender of the equity interest in the Saudi Company as provided in
paragraph 2 above) and the performance by Borrower and Owner of their
Obligations hereunder and the compliance by Borrowers and Owner with this Note
do not (i)  violate, contravene or breach, or constitute a default under, the
organizational or other  governance documents articles of either of the
Borrowers; or (ii) violate, contravene or breach, or constitute a default under
any order, judgment, contract or commitment to which Owner or either Borrower or
any property thereof is subject, is bound or has made.




5.4 This Note constitutes the legal, valid and binding obligation of Owner and
each of  the Borrowers, enforceable against each of them in accordance with its
terms.  Each of the Owner and the Borrowers has have the absolute and
unrestricted right, power




--------------------------------------------------------------------------------

and authority to execute and deliver this Note and to perform its respective
 Obligations under this Note; and such action has been duly authorized by all
necessary action by the Owner and each of the Borrowers.  Upon execution and
delivery of this Note, each of the Borrowers shall deliver to Lender copies of
all resolutions or other documents duly authorized by the governing body of each
entity, authorizing the execution, delivery and performance of this Note and
designating Mohammed Yasser Refai as the  officer or other representative with
authority to execute and deliver this Note on behalf of each of the Borrowers.




5.5 Neither Owner nor either of the Borrowers is required to give any notice to
or obtain any consent or approval from any person or governmental entity in
connection with the execution, delivery or performance of its respective
Obligations under this Note.




5.6 Owner and each of the Borrowers shall execute and deliver all documents and
take all such other actions as may be required to effect the transactions
contemplated by this Note.




5.7 Time is of the essence with respect to the Obligations to be performed under
this Note.  




5.8 The proceeds of this Note shall be applied by Borrowers and Owner pursuant
to the attached “use of proceeds plan” in connection with the proposal submitted
by Muhammed Yassir Refai, executive manager of the PCS Middle East Company, to
the Office of the Prime Minister (council of ministers) and the Ministry of
Education of the Kingdom of Saudi Arabia relating to the curriculum development
project and compliance with the national standards for teaching technology,
involving simplification of teaching mathematics, science and physics using
robotics and electronics labs.




5.9 Owner and Borrowers acknowledge and agree that Lender is advancing
US$250,000 to Borrowers in reliance on the commitment by Owner and Borrowers
that (i) Lender is now and shall continue to be the only supplier of teacher
training, robotics and electronics Labs and content to the Saudi Company for the
project as defined by the attached letter from the Chief of the Office of the
Prime Minister to the Minister of Education (provided, however, that the Saudi
Company shall  be entitled to obtain digital boards, E blocks, furniture, and
Robitice from other sources); and (ii) Owner and Borrowers shall continue to be
bound by and perform their respective obligations under the attached License
Agreement for Educational Curriculum and Content between Lender and Global
Techniques (dba PCS Middle East) dated March 2007 (“License Agreement”).




6. Additional Conditions:




6.1 Failure on the part of Lender to exercise any right granted in this Note
shall not constitute a waiver of such right or preclude the subsequent exercise
and




--------------------------------------------------------------------------------

enforcement thereof.  This Note and all other documents and instruments executed
and delivered in connection with the indebtedness evidenced by this Note are
hereinafter collectively referenced as the “Loan Documents.”




6.2 Except as herein otherwise provided, all parties to this Note, including
endorsers, sureties and guarantors, hereby jointly and severally waive
presentment for payment, demand, protest, notice of protest, notice of demand
and of nonpayment or dishonor and of protest, and any and all other notices and
demands whatsoever, and agree to remain bound hereby until the Obligations are
paid in full, notwithstanding any extensions of time for payment which may be
granted by Lender, even though the period of extension be indefinite, and
notwithstanding any inaction by, or failure to assert any legal rights available
to, Lender under this Note.




6.3 If the Obligations, or any part hereof or thereof, are placed in the hands
of an attorney for collection, whether by suit or otherwise, at any time, or
from time to time, Borrowers and Owner shall be jointly and severally liable to
Lender, in each instance, for all costs and expenses incurred in connection
therewith, including, without limitation, reasonable attorneys’ fees.  If a
dispute shall arise as to whether any party is in default under this Note, the
prevailing party shall be awarded reasonable attorney fees and costs in any
suit, action or proceeding, including trial, arbitration, mediation, or appeal,
as awarded by the court, arbiter or mediator.




7. Default:




7.1  It shall constitute an “Event of Default” under this Note if:  (i)
 Borrowers fail to pay the principal balance of this Note or any other sums due
hereunder  in full on or before the Maturity Date; or (ii) Global Techniques
(dba PCS Middle East) defaults on any of its obligations under the License
Agreement; or (iii) any of the representations or warranties made by Owner and
Borrowers in paragraph 5 above shall be untrue in any material respect; or (iv)
Owner or either of Borrowers breaches any of the covenants set forth in
paragraph 5 above.   Upon the occurrence of any Event of Default, then, at the
option of Lender, the entire outstanding principal balance of this Note and all
other sums advanced by Lender on behalf of Borrower shall become and be
immediately due and payable then or thereafter as Lender may elect, regardless
of the Maturity Date hereof.




7.2 During the existence of any Event of Default, Lender may apply any sums
received to any amount then due and owing hereunder or under the terms of any of
the other Loan Documents as Lender may determine.  Neither the right nor the
exercise of the right herein granted unto Lender to apply such proceeds as
aforesaid shall serve to cure the default or preclude Lender from exercising its
option to cause the entire indebtedness evidenced by this Note to become
immediately due and payable by reason of Borrowers’ default under the terms of
this Note or any of the other Loan Documents.




7.3 Any notice required hereunder shall be given shall be in writing and may be
delivered (i) in person, with the date of notice being the date of personal
delivery,




--------------------------------------------------------------------------------

(ii) by United States Mail, postage prepaid for certified or registered mail,
return receipt requested, with the date of notice being the date of the postmark
on the return receipt, (iii) by facsimile, with confirmation of the transmittal
of the fax and a copy of the fax deposited on the same day in the United States
Mail, with the date of notice being the date of the fax, (iv) by e-mail, with
confirmation of sending of the e-mail and a copy of the e-mail deposited on the
same day in the United States Mail, with the date of notice being the date of
the e-mail, (v) by nationally recognized delivery service such as Federal
Express, with the date of notice being the date of delivery as shown on the
confirmation provided by the delivery service Notices shall be addressed to the
following addresses, or such other address as one party shall provide the other
parties:




If to Lender:

345 Bobwhite Court, Suite 200

Boise, Idaho  83706

USA

Attn:   Anthony Maher, Chief Executive Officer  

with copy to:

Hawley Troxell Ennis & Hawley LLP

877 West Main Street, Suite 1000

P.O. Box 1617

Boise, ID 83701

USA

Attn:  Richard A. Riley

If to either Borrower or Owner:

PCS Middle East

Attn:  Mohammed Yasser Refai

48 Yousef Abass Street

Cairo 11371

Egypt




8. Severability:  If any clauses or provisions herein operate or would
prospectively operate to invalidate this Note, then such clauses or provisions
only shall be held for naught, as though not herein contained and the remainder
of this Note shall remain operative and in full force and effect.




--------------------------------------------------------------------------------




9. Captions:  The captions set forth at the beginning of the various paragraphs
of this Note are for convenience only and shall not be used to interpret or
construe the provisions of this Note.




10. Successors and Assigns:  This Note and the Obligations hereunder shall be
binding upon Borrowers and Owner and their respective heirs, personal
representatives, successors and assigns and shall inure to the benefit of
Lender, its successors and assigns.




11. Governing Law; Jurisdiction:  This Note shall be governed by and construed
in accordance with the laws of the state of Idaho and if controlling, by the
laws of the United States.  Borrowers and Owner consent to the jurisdiction of
the Idaho state and federal district courts; and venue for mediation, litigation
and all other proceedings shall be located in Ada County, Idaho.










--------------------------------------------------------------------------------

12. Counterparts:   This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

.

IN WITNESS WHEREOF, Owner and Borrowers have executed this Note as of the day
and year first above written.




OWNER:

BORROWERS:







  /Mohamed Yasser Refai/               .

Mohamed Yasser Refai, individually




PCS Middle East Company, a Saudi Arabian corporation

By:    /Mohamed Yasser Refai/               .

        Mohamed Yasser Refai, Executive Manager

 




PCS Middle East Company, a corporation domiciled in Cairo, Egypt

By:    /Mohamed Yasser Refai/               .

        Mohamed Yasser Refai, Executive Manager






